DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (U.S. PGPub 2007/0228887) and Lin (U.S. PGPub 2014/0000377).
Regarding claim 1, Nishigaki teaches a piezoelectrically actuated tunable capacitor having a variable capacitance (Figs. 6-7, [0052]-[0065]) and further having a non-actuated electrode and an actuated electrode (Figs. 6-7; 14 and 24; [0083], during operation either the first and second actuator may be not driven), the actuated electrode comprising a piezoelectric actuator comprising first and second electrodes and a piezoelectric layer that is positioned between the first and second conductive electrodes ([0053]-[0055], [0039]).
Nishigaki does not explicitly teach wherein the non-actuated electrode is a fixed electrode which does not include a piezoelectric layer. 
Omission of an element and its function is obvious if the function of the element is not desired. MPEP 2144.04.II.A. 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Nishigaki such that the non-actuated electrode is a fixed electrode which does not include a piezoelectric layer for the purpose of omitting the piezoelectric actuator according to the teachings of Nishigaki wherein the function of actuation is not desired for one of the electrodes ([0083]).
Nishigaki does not explicitly teach wherein the device comprises a plurality of organic dielectric layers, and wherein the piezoelectrically actuated tunable capacitor is formed in-situ with at least one organic dielectric layer of the plurality of organic dielectric layers. 
Lin teaches wherein a microelectronic device is formed in-situ with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, [0043]-[0044])

Regarding claim 10, Nishigaki teaches a tunable capacitor having a variable capacitance based on piezoelectric actuation, (Figs. 6-7, [0052]-[0065]), and further having a non-actuated electrode and an actuated electrode (Figs. 6-7; 14 and 24; [0083], either the first and second actuator may be not driven); the actuated electrode comprising piezoelectric actuator comprising first and second electrodes and a piezoelectric layer that is positioned between the first and second conductive electrodes ([0053]-[0055], [0039]).
Omission of an element and its function is obvious if the function of the element is not desired. MPEP 2144.04.II.A. 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Nishigaki such that the non-actuated electrode is a fixed electrode which does not include a piezoelectric layer for the purpose of omitting the piezoelectric actuator according to the teachings of Nishigaki wherein the function of actuation is not desired for one of the electrodes ([0083]).
Nishigaki does not explicitly teach wherein the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers. 
Lin teaches wherein a microelectronic device is integrated with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, [0043]-[0044])

Regarding claim 18, Nishigaki teaches a piezoelectrically actuated tunable capacitor having a variable capacitance (Figs. 6-7, [0052]-[0065]), and further having a non-actuated electrode and an actuated electrode (Figs. 6-7; 14 and 24; [0083], either the first and second actuator may be not driven); the actuated electrode comprising piezoelectric actuator comprising first and second electrodes and a piezoelectric layer that is positioned between the first and second conductive electrodes ([0053]-[0055], [0039]).
Omission of an element and its function is obvious if the function of the element is not desired. MPEP 2144.04.II.A. 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Nishigaki such that the non-actuated electrode is a fixed electrode which does not include a piezoelectric layer for the purpose of omitting the piezoelectric actuator according to the teachings of Nishigaki wherein the function of actuation is not desired for one of the electrodes ([0083]).
Nishigaki does not explicitly teach wherein the device comprises an integrated circuit die, a package substrate coupled to the integrated circuit die, and wherein the piezoelectrically actuated tunable capacitor is formed in-situ with at least one organic dielectric layer of the plurality of organic dielectric layers. 
Lin teaches a computing device comprising a microelectronic device is formed in-situ with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Nishigaki such that the device comprises an integrated circuit die, a package substrate coupled to the integrated circuit die, and wherein the piezoelectrically actuated tunable capacitor is formed in-situ with at least one organic dielectric layer of the plurality of organic dielectric layers for the purpose of packaging the microelectronic device and providing a super-thin package (Lin, [0023]-[0024], [0060]-[0061]) and forming a computing device ([0062]).
Claims 2-9, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (U.S. PGPub 2007/0228887) and Lin (U.S. PGPub 2014/0000377) and further in view of Chinthakindi (U.S. Pat. 6906905).
Regarding claim 2, Nishigaki teaches wherein the fixed electrode is formed above an air gap of the microelectronic device, the fixed electrode including a first region that overlaps a second region of the first electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach a cavity of the microelectronic device. 
Chinthakindi teaches a microelectronic device comprising a tunable capacitor wherein the capacitor comprises a first electrode that is movable and a second electrode formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode (col. 4, l. 45-55, 10, 20; Fig. 2, 110, col. 5, l. 18-38).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chinthakindi with Nishigaki and Lin such that the fixed electrode is formed above a cavity of the microelectronic device which includes a first region that 
Regarding claim 3, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the tunable capacitor operate with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor ([0055], [0062]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Nishigaki, Lin, and Chinthakindi teaches applying a voltage across the first and second electrodes causes actuation of the second region of the first electrode to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor ([0055], [0062]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions each comprise at least one of beams, cantilevers, and membranes of any shape (Nishigaki, Figs. 6-7). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions each comprise beams that are formed above the cavity (Nishigaki, Figs. 6-7; Chinthakindi, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the piezoelectric layer comprises at least one of lead zirconate titanate (PZT), sodium potassium niobate (KNN), and zinc oxide (Nishigaki, [0087]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the tunable capacitance of the piezoelectrically actuated capacitor enables a reconfigurable microelectronic device (Nishigaki, [0045]; variable capacitance capacitor).
Regarding claim 9, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions overlap each other with an interdigitated configuration (Nishigaki, Fig. 7).
Regarding claim 14, Nishigaki teaches wherein the fixed electrode is formed above an air gap of the microelectronic device, and a gap formed between a first member of the fixed electrode and a second member of the first conductive electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach a cavity. 
Chinthakindi teaches a microelectronic device comprising a tunable capacitor wherein the capacitor comprises a first electrode that is movable and a second electrode formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode (col. 4, l. 45-55, 10, 20; Fig. 2, 110, col. 5, l. 18-38).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chinthakindi with Nishigaki and Lin such that the fixed electrode is formed above a cavity and includes a first region that overlaps a second region of the first electrode for the purpose of forming a MEMS variable capacitor with a piezoelectric actuator packaged in a substrate (Chinthakindi, col. 2, l. 45-60, Lin, [0023]).
Regarding claim 15, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the piezoelectric layer comprises at least one of lead zirconate titanate (PZT), sodium potassium niobate (KNN), and zinc oxide (Nishigaki, [0087]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 14.
Regarding claim 19, Nishigaki teaches wherein the fixed electrode is formed above an air gap of the microelectronic device, the fixed electrode including a first region that overlaps a second region of the first electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach a cavity of the microelectronic device. 
Chinthakindi teaches a microelectronic device comprising a tunable capacitor wherein the capacitor comprises a first electrode that is movable and a second electrode formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode (col. 4, l. 45-55, 10, 20; Fig. 2, 110, col. 5, l. 18-38).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chinthakindi with Nishigaki and Lin such that the fixed electrode is formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode for the purpose of forming a MEMS variable capacitor with a piezoelectric actuator packaged in a substrate (Chinthakindi, col. 2, l. 45-60, Lin, [0023]).
Regarding claim 20, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the tunable capacitor operate with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor ([0055], [0062]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 18.
Regarding claim 21, the combination of Nishigaki, Lin, and Chinthakindi teaches a printed circuit board coupled to the package substrate (Lin, [0044]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 18.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (U.S. PGPub 2007/0228887) and Lin (U.S. PGPub 2014/0000377) and further in view of Ohguro (U.S. PGPub 2007/0241636).
Regarding claim 11, Nishigaki teaches a gap formed between a first member of the fixed electrode and a second member of the first conductive electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach wherein the fixed electrode is formed near a bottom of a cavity.
Ohguro teaches a tunable capacitor having a variable capacitance based on piezoelectric actuation ([0015]) and a conductive layer formed near a bottom formed near a bottom of a cavity, and gap of the cavity formed between a first member of the conductive layer and a second member of the first conductive electrode connected to the piezoelectric actuator (Fig. 2A, 16B, 4, [0036]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teaching of Ohguro with Nishigaki and Lin such that the fixed electrode is formed near a bottom of a cavity, and a gap of the cavity formed between a first member of the fixed electrode and a second member of the first conductive electrode for the purpose of forming a variable capacitor (Ohguro, [0040]) with high precision (Nishigaki, [0016]).
Regarding claim 12, the combination of Nishigaki, Lin, and Ohguro teaches wherein the tunable capacitor operate with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor (Nishigaki, [0055], [0062]; Ohguro, [0046]). It would have been 
Regarding claim 13, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions each comprise at least one of beams, cantilevers, and membranes of any shape (Nishigaki, Figs. 6-7). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro (U.S. PGPub 2007/0241636) and Lin (U.S. PGPub 2014/0000377).
Regarding claim 10, Ohguro teaches a tunable capacitor having a variable capacitance based on piezoelectric actuation ([0015]) and a piezoelectric actuator of the tunable capacitor includes first and second electrode and a piezoelectric layer that is positioned between the first and second conductive electrodes (Fig. 2A, 8, 9, 10, [0031]).
Nishigaki does not explicitly teach wherein the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers. 
Lin teaches wherein a microelectronic device is integrated with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, [0043]-[0044])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Nishigaki such that the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers for the purpose of packaging the microelectronic device and providing a super-thin package (Lin, [0023]-[0024], [0060]-[0061]).
Regarding claim 16, Ohguro teaches a dielectric layer coupled to the first electrode (Fig. 2A, 6, [0030]), a first conductive member coupled to the dielectric layer (Fig. 2A, 16, [0036]), a second conductive member and a gap of a cavity formed between the first and second members (4, Fig. 2A, [0036]).
Regarding claim 17, Ohguro teaches wherein the tunable capacitor operates with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause actuation of the first conductive member to cause a change in the gap that causes the variable capacitance of the tunable capacitor to change ([0046]-[0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALIA SABUR/Primary Examiner, Art Unit 2812